 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 739 
In the House of Representatives, U. S.,

September 30, 2009
 
RESOLUTION 
Honoring the life and achievements of Dr. Norman E. Borlaug for his many contributions to alleviating world hunger. 
 
 
Whereas the United States honors Norman E. Borlaug as an Iowan, humanitarian, and father of the Green Revolution; 
Whereas Dr. Borlaug was born on March 25, 1914, and grew up on a family farm outside Cresco, Iowa; 
Whereas Dr. Borlaug attended the University of Minnesota, where he received B.A. and Ph.D. degrees and was also a star NCAA wrestler; 
Whereas, for over 20 years, Dr. Borlaug was a member of the faculty of Texas A&M University; 
Whereas Dr. Borlaug spent 20 years working in the poorest areas of rural Mexico where he made his breakthrough achievement in developing a strain of wheat that could exponentially increase yields while actively resisting disease; 
Whereas Dr. Borlaug’s green revolution uplifted hundreds of thousands of the rural poor in Mexico and saved hundreds of millions from famine and outright starvation in India and Pakistan; 
Whereas Dr. Borlaug’s approach to wheat production next spread throughout the Middle East, and soon his approach was adapted to rice growing, increasing the number of lives Dr. Borlaug has been credited to saving to more than a billion people; 
Whereas in 1970, Dr. Borlaug received the Nobel Peace Prize, the only person working in agriculture to ever be so honored, and since then he has received numerous honors and awards, including the Presidential Medal of Freedom, the Public Service Medal, the National Academy of Sciences’ highest honor, the Rotary International Award for World Understanding and Peace, and the Congressional Gold Medal; 
Whereas, up until his death on September 12, 2009, Dr. Borlaug continued to work to alleviate poverty and malnutrition throughout the world; 
Whereas Dr. Borlaug created the World Food Prize in 1986, which is the Nobel Prize for Food and Agriculture and which has honored Laureates from Bangladesh, India, China, Mexico, Denmark, Sierra Leone, Switzerland, the United Kingdom, and the United States; 
Whereas the headquarters of the World Food Prize is located in Des Moines, Iowa; and 
Whereas Dr. Borlaug’s humanitarian works have made him an American hero who will never be forgotten: Now, therefore, be it 
 
That the House of Representatives honors the life and achievements of Dr. Norman E. Borlaug for his many contributions to alleviating world hunger. 
 
Lorraine C. Miller,Clerk.
